Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, directs to an Al-based bearing alloy.
Group II, claim 7, directs to a slide bearing.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of Al-based bearing alloy comprising an Al matrix and a plurality of needle-shaped acicular compounds that precipitate in a structure of the Al matrix, the acicular compounds each having a minor diameter and a major diameter, this technical Kagohara et al (JP2001140890A).  Kagohara teaches an aluminum based bearing alloy comprising Al-Fe-Mn-Si-based brittle acicular intermetallic compound (0007).  Any acicular shaped structure has a minor diameter and major diameter.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Jeffrey Karceski at 202-349-9868 on 2/2/2021, a provisional election was made without traverse to prosecute the invention of group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the acicular compounds include a selected acicular compound that is arbitrarily selected" in claim 2 is a relative term which renders the claim indefinite.  The term the acicular compounds include a selected acicular compound that is arbitrarily selected" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term can mean that the acicular compounds are selected arbitrarily by any person, or selected arbitrarily from any material, e.g., Cu-compound, Ag-compound, or anything else.  Claims 3-4 are rejected likewise as depending on claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al (JP2002224852A).
Regarding claim 1, Fujita teaches a method for producing an aluminum alloy plate for bearing.  It contains a ternary intermetallic compound of Al-Si-Fe or a multi-element intermetallic compound based on Al-Si-Fe to prevent non-seizure without impairing fatigue .

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kagohara et al (JP2001140890A).
Regarding claim 1, Kagohara teaches when Mn is added to an Al, Sn, or Si-based alloy, Mn produces an acicular intermetallic compound with Al, Si, Fe inevitably contained, and the like.  “In the aluminum-based bearing alloy of the present invention, by adding Sn, Si, Mn or the like to Al, the fatigue resistance, non-seizure resistance and wear resistance of the bearing alloy are improved” (0007).  Since any acicular shaped structure has a minor diameter and major diameter, this feature is not a patentable limitation.  In addition, Kagohara’s Figure 1(b) shows the acicular precipitates are in needle shape and have minor diameter and major diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (JP2002224852A), in view of Schmitt et al (US 20130318795 A1).
Fujita teaches the Al-based bearing alloy as applied to claim 1 above.
Regarding claim 2-4, Fujita’s Figure 4 shows the relationship of neighboring acicular intermetallic compounds: an imaginary straight line extends from the major diameter of one acicular compound to a neighboring acicular compound whose major diameter having a certain angle with the imaginary straight line.
Fujita does not expressively teach the angle is 35-55° or the percentage of the acicular compounds.  However, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01).  The current invention teaches the Al-based bearing alloy contains two or more types of element selected from Zn, Cu and Si [claim 6].  Fujita teaches the Al-based bearing alloy contains 0.1-5% of Cu, Mg, and Zn (0034) and 0.1 to 10 mass% of one or more of Cu, Si, Mn, and Fe (0039).  Thus, the claimed and prior art products are substantially similar in composition.  Applicant teaches that “by controlling the treatment temperature and treatment time period at which overaging occurs during the heat treatment, the bearing alloy 10 of this embodiment has a structure in which minute acicular compounds 12 as described above are precipitated. As the treatment temperature is increased or as the treatment time period is lengthened, the greater the extent to which the size of the acicular compounds 12 tends to increase, and the greater the degree to which acicular compounds 12 for which an angular difference in a range of 35° to 55° tend to increase” [0040].  Apparently the claimed angle can be achieved from heat treatment temperature and time.  
Schmitt teaches a method for producing a plain bearing, an aluminium-iron-silicon alloy is rolled onto a steel backing (abstract).  The method comprises the following steps in the specified order: (A) melting the material of the aluminium-iron-silicon alloy, (B) casting the material produced in step (A), (C) heating the material produced in step (B), (D) rolling the material produced in step (C), (E) rolling the material rolled in step (D) onto a steel support which later forms at least a part of the steel back, (F) heating the material produced in step (E), (G) optionally: deforming the material produced in step (F).  Schmitt further teaches that the heating step (C) “facilitates the subsequent rolling step”.
"Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale for prima facie obviousness (MPEP 2143).  Schmitt and Fujita are in the same field of endeavor.  Therefore, for the benefit of facilitating the subsequent rolling step, it would have been obvious for one of ordinary skilled in the art to apply heat treatment in Fujita’s method; and the claimed angular difference and percentage of acicular compounds would have naturally flowed.

Regarding claim 6, Fujita’s intermetallic compound contains one or more of Cu, Zn, and Si as stated above (0034 and 0039).  Thus, the claimed alloy contains Al as a main component and contains two or more types of element selected from Zn, Cu and Si is obvious.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kagohara et al (JP2001140890A), in view of Schmitt et al (US 20130318795 A1).
Kagohara teaches the Al-based bearing alloy as applied to claim 1 above.
Regarding claim 2-4, Kagohara’s Figure 1(b) shows the relationship of neighboring needle-like intermetallic compounds: an imaginary straight line extends from the major diameter of one needle-like compound to a neighboring needle-like compound whose major diameter having a certain angle with the imaginary straight line.
Kagohara does not expressively teach the angle is 35-55° or the percentage of the acicular compounds.  However, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01).  The current invention teaches the Al-based bearing alloy contains two or more types of element selected from Zn, Cu and Si [claim 6].  Kagohara teaches the Al-based bearing alloy contains Si (0.5 to 4.5% by weight) (0012), Cu (5 wt% or less) (0015), and Zn (1% or more and 5% by weight or less) (0017).  Thus, the claimed and prior art products are substantially similar in composition.  Applicant teaches that “by controlling the treatment temperature and treatment time period at which overaging occurs during the heat treatment, the bearing alloy 10 of this embodiment has a structure in which minute acicular compounds 12 as described above are precipitated. As the treatment temperature is increased or as the treatment time period is lengthened, the greater the extent to which the size of the acicular compounds 12 tends to increase, and the greater the degree to which acicular compounds 12 for which an angular difference in a range of 35° to 55° tend to increase” [0040].  Apparently the claimed angle can be achieved from heat treatment temperature and time.  
Schmitt teaches a method for producing a plain bearing, an aluminium-iron-silicon alloy is rolled onto a steel backing (abstract).  The method comprises the following steps in the specified order: (A) melting the material of the aluminium-iron-silicon alloy, (B) casting the material produced in step (A), (C) heating the material produced in step (B), (D) rolling the material produced in step (C), (E) rolling the material rolled in step (D) onto a steel support which later forms at least a part of the steel back, (F) heating the material produced in step (E), (G) optionally: deforming the material produced in step (F).  Schmitt further teaches that the heating step (C) “facilitates the subsequent rolling step”.
"Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale for prima facie obviousness (MPEP 2143).  Schmitt and Kagohara are in the same field of endeavor.  Therefore, for the benefit of facilitating the subsequent rolling step, it would have been obvious for one of ordinary skilled in the art to apply heat treatment in Kagohara’s method; and the claimed angular difference and percentage of acicular compounds would have naturally flowed.

Regarding claim 6, Kagohara teaches the Al-based bearing alloy contains Si (0.5 to 4.5% by weight) (0012), Cu (5 wt% or less) (0015), and Zn (1% or more and 5% by weight or less) (0017).  Thus, the claimed alloy contains Al as a main component and contains two or more types of element selected from Zn, Cu and Si is obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734